Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation “wherein a second receiving groove” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner has considered “a second receiving groove” referring to that of claim 3 for the art rejection.

Claim 11 recites the limitation “wherein a second receiving groove” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner has considered “a second receiving groove” referring to that of claim 10 for the art rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 20150116954 A1, hereinafter “Jan”), in view of Tsuduki et al. (US 20100309354 A1, hereinafter “Tsuduki”).

Regarding claim 1, Jan teaches a bracket (Fig. 1) comprising: 
a supporting portion (as illustrated by Fig. 1, a holder 14); 
the supporting portion comprising aas illustrated by Fig. 1, the holder 14 has a curved side); 
and a first receiving groove; a second receiving groove (as illustrated by Fig. 1, an opening 142), wherein the supporting portion is formed at a junction between the first receiving groove and the second receiving groove (as illustrated by Fig. 1); 
a sensor is received in the first receiving groove (as illustrated by Fig. 1, image sensing chip 13 disposed in the opening 142), the sensor comprises a photosensitive area and a non-photosensitive area surrounding the photosensitive area (as illustrated by Fig. 1, [0024]: the image sensing chip 13 has a sensing section SR and a non-sensing section NR), the as illustrated by Fig. 1, the arc shaped side falls within the non-sensing section NR). 
Jan does not teach the surface has an arc; the arc surface faces the sensor, the center of a circle of the arc surface falls within the non-photosensitive area; and a light reflected by the arc surface falls outside the sensor.
However, Tsuduki discloses the surface has an arc; the arc surface faces the sensor, the center of a circle of the arc surface falls within the non-photosensitive area; and a light reflected by the arc surface falls outside the sensor (as illustrated by Figs. 2&4, [0043] and [0050]-[0052]: forming a non-vertical surface S of a frame portion 32 is a curved surface (having center outside effective pixel region 21). Therefore reduction of image degradation (generation of so-called ghost images) caused by light reflected by the inner wall and incident on the pixel region, and the reduction in size of the solid-state image pickup element can be achieved). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light reflected by the arc surface falls outside the sensor as taught by Tsuduki into Jan imaging device. The suggestion/ motivation for doing so would be to allow reduction of incident light outside effective pixel region and enhance image quality (Tsuduki: [0052]).

Regarding claim 2, the Jan and Tsuduki combination teaches the bracket of claim 1, in addition Jan discloses wherein a through hole is defined in a middle of the supporting portion (as illustrated by Fig. 1), the first receiving groove is connected to the second receiving groove by the through hole (as illustrated by Fig. 1), and the through hole faces the photosensitive area (as illustrated by Fig. 1, [0026]: light can pass through a covering plate 15 and then, be shone on the sensing section SR of the image sensing chip 13). 

Regarding claim 3, claim 3 has been analyzed and rejected with regard to claim 1 and in accordance with Jan 's further teaching on: a lens module (as illustrated by Fig. 1).

Regarding claim 4,  claim 4 has been analyzed with regard to claim 2 and is rejected for the same reasons of obviousness as used above.

Regarding claim 5, the Jan and Tsuduki combination teaches the lens module of claim 4, in addition Jan discloses further comprising an optical filter received in the second receiving groove and formed on the supporting portion; and wherein the optical filter faces the through hole (as illustrated by Fig. 1, [0026]: covering plate 15 for serving as an infrared filter on the opening, is disposed on the holder 14).

Regarding claim 6, the Jan and Tsuduki combination teaches the lens module of claim 5, in addition Jan discloses further comprising a lens formed above the bracket, and wherein the optical filter faces the lens (as illustrated by Fig. 1, [0027]: lens set 22 disposed on the holder 14 facing the covering plate 15).

Regarding claim 7, the Jan and Tsuduki combination teaches the lens module of claim 6, in addition Jan discloses further comprising a printed circuit board, wherein the as illustrated by Fig. 1, [0020]&[0024]: The image sensor module 1 includes a circuit board 11 electrically connected by wires 131).

Regarding claim 10, claim 10 has been analyzed and rejected with regard to claims 1 or 3 and in accordance with Jan 's further teaching on: an electronic device, comprising: a body; and a lens module mounted in the body  (as illustrated by Fig. 1).


Regarding claims 11-14,  claims 11-14 have been analyzed with regard to respective claims 4-7 and are rejected for the same reasons of obviousness as used above.

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the Jan and Tsuduki combination as applied above, in view of Chang et al. (US 20200057229 A1, hereinafter “Chang”).

Regarding claim 8, the Jan and Tsuduki combination teaches the lens module of claim 7, in addition Jan discloses further comprising a voice coil motor, wherein the voice coil motor is mounted in the bracket as illustrated by Fig. 1, [0020]&[0024]: a lens holder 23, disposed on the holder 14,  can  be a voice coil motor for driving the lens tube 21).
the Jan and Tsuduki combination does not teach wherein the voice coil motor.
Chang discloses wherein the voice coil motor electrically connected to the printed circuit board ([0379]: driving assemblies 260 is electrically connected to a circuit substrate 120 and drive each of the auto-focus lens assemblies 240 to move in a direction of the central normal line of the sensing surface 1441. Moreover, the driving assembly 260 includes a voice coil motor to drive each of the auto-focus lens assemblies 240 to move in a direction of the central normal line of the sensing surface 1441.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the voice coil motor electrically connected to the printed circuit board as taught by Chang into the Jan and Tsuduki combination. The suggestion/ motivation for doing so would be to provide power to drive the lens (Chang: [0379]).

Regarding claim 9, the Jan, Tsuduki and Chang combination teaches the lens module of claim 8, in addition Jan discloses wherein the voice coil motor comprises a lens receiving groove, the lens is received in the lens receiving groove, a plurality of internal threads is defined on an internal wall of the lens receiving groove, a plurality of external threads is defined on an external wall of the lens, and the plurality of internal threads matches with the plurality of external threads (as illustrated by Fig. 1, [0027]: the lens tube 21, the lens set 22 and the lens holder 23 and threads).

Regarding claims 15-16,  claims 15-16 have been analyzed with regard to respective claims 8-9 and are rejected for the same reasons of obviousness as used above.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697